Citation Nr: 1810858	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-47 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1998 to January 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claim was brought before the Board in August 2016 and August 2017 and was remanded for further development. 


FINDING OF FACT

The probative evidence of record does not show that the Veteran's hypertension is secondary to his service-connected schizophrenia or is otherwise related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1101, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.12, 3.102, 3.104, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In addition to the requirements above, service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Secondary service connection is also permitted.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2017).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis 

The Veteran contends that his hypertension is caused by his active service, to include as secondary to his service-connected schizophrenia.

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with hypertension.  However, there is no evidence that the current diagnosis was provided during or within one year of being discharged.  Thus, the issue turns upon whether the claimed condition is due to or aggravated by his service-connected schizophrenia, and if not, whether there is evidence of an in-service injury and a nexus between the said in-service event or injury and the present diagnosed disability.  See 38 C.F.R. § 3.303, 3.310; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm and confirmed by readings taken two or more times on at least three days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017)

The Veteran's service treatment records (STRs) are void of any diagnosis of hypertension.  The Veteran's STRs do show some blood pressure (BP) readings, to include 107/60 in May 1998, 152/69 in January 1999, 118/66 in March 1999, 128/70 in May 1999, 126/74 in June 1999, 106/72 in July 1999, and 106/72 in September 1999.  However, none of the readings showed a diastolic reading of 90mm or a systolic blood pressure reading of 160 mm or more.  Further, during his September 1999 discharge examination, he marked "no" for high or low blood pressure.  

Following the Veteran's discharge, medical records show his blood pressure was 129/56 in April 2000, 150/74 in September 2001, and 144/77 in June 2002.  Although his Social Security Administration (SSA) records show that during his September 2001 visit the nursing note provided that his BP average from his last three readings was 140/90, the Board notes that the overall diastolic blood pressure readings during the year following separation were not predominantly 90mm or more, as required by VA.  

In January 2016, the Veteran received a VA examination.  The examiner noted the Veteran received a hypertension diagnosis in May 2009.  The examiner further noted that the Veteran did not have a history of a diastolic BP elevation of 100 or more.  The examiner then took three BP readings of the Veteran.  The readings were 118/80, 116/81, and 134/78.  His average BP was 122/79.  The examiner then opined that the Veteran's hypertension was less likely as not proximately due to or the result of his schizophrenia.  However, no rationale was given. 

Following the Board's August 2016 remand, the VA examiner provided a September 2016 addendum opinion.  The examiner provided that the September 2001 SSA nurse's note was not adequate enough to diagnose hypertension because the readings were not done over a period of several days to establish that the BP remained elevated over a prolonged period of time and not just one point in time due to pain, environmental factors, or other factors.  The examiner provided that a review of all of the evidence did not reveal evidence that the Veteran's hypertension was caused or otherwise worsened beyond the natural progression by his schizophrenia. 

Following the Board's August 2017 remand, the Veteran was provided another VA examination in October 2017.  The examiner noted BP readings over a period of three days the week prior to the examination.  On the first day the Veteran's BP readings were 164/99 and 147/97.  On the second day, his readings were 151/99 and 171/101.  On the third day, his readings were 153/96 and 150/100.  On the day of examination, the Veteran's BP readings were 142/84, 134/90, 142/90.  The examiner provided that the Veteran's average BP was 144/91.  The examiner then diagnosed the Veteran with hypertension based upon VA guidelines and the Veteran's home log of blood pressure readings.  The examiner then opined that the Veteran's condition was not at least as likely as not caused by or aggravated beyond its natural progression by his service-connect schizophrenia.  The examiner stated that the Veteran's hypertension was diagnosed after his schizophrenia.  The examiner rationalized that medical literature does not support a link between his service-connected schizophrenia and/or treatment of schizophrenia without mere speculation.  The examiner provided that the claim that hypertension was aggravated beyond its natural progression by his schizophrenia cannot be made.  The examiner further rationalized that the Veteran has risk factors for hypertension, including obesity and being a former smoker.  The examiner provided that the medical literature does not support the claim that schizophrenia can cause hypertension.  The examiner further explained that one study found that people with schizophrenia are at a higher risk to develop hypertension, but the risk is closely related to a high BMI.  The examiner stated that the Veteran was taking several medications to treat his schizophrenia and out of the medications, only one shows an increased risk of developing hypertension, and it occurred in only two to five percent of those taking the medication.  The examiner then provided again that because multiple risk factors for developing hypertension exists, it is not possible to determine if it was caused by or aggravated beyond its natural course by his schizophrenia and/or schizophrenia treatment without mere speculation. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's hypertension is related to his service-connected schizophrenia or is otherwise related to his active service. 

The Board finds the October 2017 VA examination to be of significant probative value in determining that the Veteran's hypertension is not related to his service-connected schizophrenia.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.  Although the examiner stated a finding that the hypertension is related to the Veteran's schizophrenia could not be done without mere speculation, the examiner was clear and adamant that there was no evidence or medical literature that would link the Veteran's hypertension to his service-connected schizophrenia.  The examiner even provided a description of the likely causes of the Veteran's hypertension.  Further, the Board notes that the January 2016 examiner also found there was no evidence that supported the Veteran's hypertension was caused or aggravated by the Veteran's schizophrenia. 

The Board acknowledges the Veteran's assertions that his hypertension was caused by his service-connected schizophrenia.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any disability is related to his schizophrenia or his military service, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

Next, the Board will determine whether the Veteran can be awarded service connection under the traditional service connection criteria.  As mentioned above, the Veteran's BP readings while in service were 107/60 in May 1998, 152/69 in January 1999, 118/66 in March 1999, 128/70 in May 1999, 126/74 in June 1999, 106/72 in July 1999, and 106/72 in September 1999.  Further, in his September 1999 separation examination the Veteran marked "no" for high or low blood pressure. 

The evidence does not show there was an in-service event, injury, or disease, related to the Veteran's hypertension.  The Veteran was not diagnosed with hypertension nor did he have any elevated blood pressure readings while in service.  As such, the Board finds that the evidence does not warrant a finding of service connection under the traditional criteria.  See 38 C.F.R. § 3.303(a);  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009). 

Additionally, as provided above, the Veteran was not diagnosed with or showed any symptoms of hypertension within one year of separation.  In fact, a diagnosis of hypertension was not provided until May 2009, nine years after discharge.  Thus, because the evidence of record does not show a diagnosis of hypertension within one year of separation, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309(a) is also not warranted. 

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for hypertension.  Therefore, the appeal must be denied. 



ORDER

Entitlement to service connection for hypertension is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


